DETAILED ACTION

This Office Action is in response to the Request for Continued Examination filed 8/30/2021.  Claims 5 and 16-20 have been previously canceled.  Claims 1-4, 6-15, and 21-27 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 8/30/2021 have been fully considered but they are not fully persuasive.
Regarding claim 1, as discussed during the interview held 8/9/2021 and noted in the corresponding interview summary, Applicant’s arguments regarding the rejection of this claim under 35 U.S.C. 103 are persuasive.  However, new grounds of rejection are made in view of newly cited Wu (U.S. Publication US 2019/0132891).  Specifically Wu discloses releasing an SDAP entity when receiving an RRC message indicating a full configuration (See page 2 paragraph 20 of Wu).  Use of an SDAP entity is known in the art to provide the advantage of mapping between QoS and radio bearers to provide for QoS flow handing across an air interface and releasing the SDAP entity according to an 
	Regarding claims 11 and 23, as discussed during the interview held 8/9/2021 and noted in the corresponding interview summary, it is still believed that the limitations of these claims are rendered obvious in view of the cited prior art.  Applicant argues that the rejection cites different embodiments of Jin et al. and that none of the cited embodiments disclose keeping an SDAP entity based on determining a delta configuration type, as claimed.  The Examiner respectfully disagrees with this interpretation of the prior art.  As argued, two embodiments of Jin et al. are cited in the rejections; however, it is believed that these embodiments are usable together and in combination do render obvious the claim limitation requiring keeping an SDAP entity based on determining a delta configuration type.  Specifically, the first embodiment illustrated in Figure 1G and cited paragraphs 137-143 and 149 of Jin et al. is related towards an RRC connection establishment process and the second embodiment illustrated in Figures 2GA and 2GB and cited paragraph 312 of Jin et al. describes a situation that may occur after a prior RRC connection establishment has moved to an inactive state and an RRC connection is then resumed. Embodiment 1 teaches that the RRC connection configuration includes configuration of PDCP and SDAP.  For example, paragraph 149 of Jin et al. discloses RRC connection configuration information including SDAP configuration information being transmitted in messages at the time of setup of the RRC connection.  Embodiment 2 teaches a process of resuming 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mildh et al. (U.S. Publication US 2019/0150037 A1) in view of Wu (U.S. Publication US 2019/0132891 A1).
With respect to claim 1, Mildh et al. discloses a method to perform a handover from a source base station to a target base station (See the abstract, pages 5-6 paragraphs 99-102, and Figures 4 and 6 of Mildh et al. for reference to a wireless device that may be a UE comprising transceiver circuitry, processors, and a memory storing a computer program executable to cause the UE to perform a handover from a source base station to a target base station).  Mildh et al. also discloses communicating with the source base station using a Medium Access Control entity, a Radio Link Control entity, and a first Packet Data Convergence Protocol entity (See pages 1-2 paragraphs 12-15 and Figures 2 and 4 of Mildh et al. for reference to the UE communicating with a source base station using each of a MAC entity, RLC entity, and a PDCP entity).  Mildh et al. further discloses receiving a first Radio Resource Control message from the source base station, the first Radio Resource Control message including a second Radio Resource Control message for the handover to the target base station (See page 2 paragraph 30, page 3 paragraph 34, page 5 paragraphs 79-85, and Figure 4 of Mildh et al. for reference to the UE receiving a an RRC Connection Reconfiguration message, which is a first RRC message, including an indication that full configuration should be used, wherein the indication is a second RRC message, for the handover to the target base station).  Mildh et al. also discloses in response to the receiving the first Radio Resource Control message or the second Radio Resource Control message, releasing the Medium (See page 2 paragraph 30 and Figure 4 of Mildh et al. for reference to the UE detaching from the old, i.e. source, cell and synchronizing to the new cell in response to receiving the RRC Connection Reconfiguration message, wherein the process is performed according to the 3GPP TS 36.300 standard, wherein it is known that the process or detaching from a cell includes releasing both MAC and RLC entity connections with the cell).  Mildh et al. further discloses determining a configuration type from an indication of a configuration type included in the second Radio Resource Control message (See page 5 paragraphs 79-85 of Mildh et al. for reference determining the configuration type of the handover as being a full configuration based on the full configuration indicating in the RRC message).  Mildh et al. also discloses determining that the configuration type is a full configuration; and based on the determining that the configuration type is the full configuration, releasing the first Packet Data Convergence Protocol entity (See page 4 paragraphs 67-68, and page 5 paragraphs 79-85 of Mildh et al. for reference to the UE determining, based on the indication in the RRC message, that the configuration is a full configuration and, in response, releasing the PDCP entity).  Mildh et al. does not specifically disclose also communicating using a first Service Dada Adaption Protocol entity and releasing the first Service Dada Adaptation Protocol entity based on the determination that the configuration type is the full configuration.  However, Wu, in the field of communications, discloses using an SDAP entity and releasing the SDAP entity when receiving an RRC message indicating a full configuration (See page 2 paragraph 20 of Wu).  Use of an SDAP entity is known in the art to provide the advantage of mapping between QoS and 
With respect to claim 2, Mildh et al. discloses wherein the target base station is connected to an Evolved Packet Core network, the method further comprising the user equipment: determining that the configuration type is a full configuration; and based on the determining that the configuration type is the full configuration, releasing the first Packet Data Convergence Protocol entity (See page 1 paragraph 3, page 4 paragraphs 67-68, and page 5 paragraphs 79-85 of Mildh et al. for reference to the base stations being connected to an Evolved Packet Core, and for reference to the UE determining, based on the indication in the RRC message, that the configuration is a full configuration and, in response, releasing the PDCP entity).
With respect to claim 3, Mildh et al. discloses further comprising the user equipment: based on the second Radio Resource Control message, establishing a second Packet Data Convergence Protocol entity with the target base station; transmitting an RRCConnectionConfigurationComplete message; and communicating with the target base station using the second Packet Data Convergence Protocol entity (See page 2 paragraph 30, page 6 paragraphs 104-114, and Figures 4 and 7 of Mildh et al. for reference to, based on the indication that a full configuration should be used, the UE a new default PDCP configuration is established and used to transmit data with the target base station of the handover, and for reference to the UE transmitting a RRC Connection Reconfiguration Complete message).
With respect to claim 4, Mildh et al. discloses further comprising the user equipment: disconnecting from the source base station (See page 2 paragraph 30 and Figure 4 of Mildh et al. for reference to the UE detaching from the old cell, i.e. the source base station).
With respect to claim 6, Mildh et al. discloses further comprising the user equipment: based on the second Radio Resource Control message, establishing a second Packet Data Convergence Protocol entity with the target base station; transmitting an RRCConnectionConfigurationComplete message; and communicating with the target base station using the second Packet Data Convergence Protocol entity (See page 2 paragraph 30, page 6 paragraphs 104-114, and Figures 4 and 7 of Mildh et al. for reference to, based on the indication that a full configuration should be used, the UE a new default PDCP configuration is established and used to transmit data with the target base station of the handover, and for reference to the UE transmitting a RRC Connection Reconfiguration Complete message).  As shown above with respect to the rejection of claim 1, Wu renders obvious re-establishing a second Service Data Adaption Protocol entity and communicating with the a base station using the second Service Data Adaption Protocol entity in response 
	With respect to claims 7, Mildh et al. discloses further comprising the user equipment: disconnecting from the source base station (See page 2 paragraph 30 and Figure 4 of Mildh et al. for reference to the UE detaching from the old cell, i.e. the source base station).
With respect to claim 8, Mildh et al. discloses wherein the first Radio Resource Control message is an RRCConnectionReconfiguration message (See page 2 paragraph 30, page 5 paragraph 79-85, and Figure 4 of Mildh et al. for reference to the first RRC message being a RRC Connection Reconfiguration message).
With respect to claim 9, Mildh et al. discloses wherein the indication of a configuration type is a fullConfig field in the RRCConnectionReconfiguration message (See page 2 paragraph 30, page 5 paragraph 79-85, and Figure 4 of Mildh et al. for reference to the indication of a full configuration being carried within the RRC Connection Reconfiguration message).
	With respect to claim 10, Mildh et al. discloses, wherein the source base station is a fifth-generation new radio base station, and wherein the target base station is an Evolved Universal Terrestrial Radio Access base station (See page 1 paragraphs 2-3, page 4 paragraphs 66-67 of Mildh et al. for reference to embodiments wherein the source base station is a NR base station and the target base station is an LTE base station, i.e. an EUTRAN base station).
	With respect to claim 21, Mildh et al. discloses wherein the source base station supports a first radio access technology (RAT) and wherein the target base station (See page 2 paragraph 33 of Mildh et al. for reference to the a first base station being in a first RAN using a first RAT and the second base station being in a second RAN using a second RAT that differs from the first RAT, where in the handover is between the base stations using the different RATs). 

Claims 11-15, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mildh et al. in view of Van der Velde et al. (U.S. Publication US 2017/0222876 A1) and Jin et al. (U.S. Publication US 2020/0178113 A1).
With respect to claims 11 and 23, Mildh et al. discloses a user equipment comprising one or more transceivers, a processor, and a memory comprising instructions for a handover manager executable by the processor to configured the user equipment to perform a method of handover from a source base station to a target base station (See the abstract, pages 5-6 paragraphs 99-102, and Figures 4 and 6 of Mildh et al. for reference to a wireless device that may be a UE comprising transceiver circuitry, processors, and a memory storing a computer program executable to cause the UE to perform a handover from a source base station to a target base station).  Mildh et al. also discloses communicating with the source base station using a Medium Access Control entity, a Radio Link Control entity, and a first Packet Data Convergence Protocol entity (See pages 1-2 paragraphs 12-15 and Figures 2 and 4 of Mildh et al. for reference to the UE communicating with a source base station using each of a MAC entity, RLC entity, and a PDCP entity).  Mildh et al. further discloses receiving a first Radio Resource Control message from the source base station, the first Radio Resource Control message including a second (See page 2 paragraph 30, page 3 paragraph 34, page 5 paragraphs 79-85, and Figure 4 of Mildh et al. for reference to the UE receiving a an RRC Connection Reconfiguration message, which is a first RRC message, including an indication that full configuration should be used, wherein the indication is a second RRC message, for the handover to the target base station).  Mildh et al. also discloses in response to the receiving the first Radio Resource Control message or the second Radio Resource Control message, releasing the Medium Access Control entity and the Radio Link Control entity (See page 2 paragraph 30 and Figure 4 of Mildh et al. for reference to the UE detaching from the old, i.e. source, cell and synchronizing to the new cell in response to receiving the RRC Connection Reconfiguration message, wherein the process is performed according to the 3GPP TS 36.300 standard, wherein it is known that the process or detaching from a cell includes releasing both MAC and RLC entity connections with the cell).  Mildh et al. further discloses determining a configuration type from an indication of a configuration type included in the second Radio Resource Control message (See page 5 paragraphs 79-85 of Mildh et al. for reference determining the configuration type of the handover as being a full configuration based on the full configuration indicating in the RRC message).  Mildh et al. does not specifically disclose determining that the configuration type is a delta configuration; and based on the determining that the configuration type is the delta configuration, keep the first Packet Data Convergence Protocol entity.  However, Van der Velde et al., in the field of communications, teaches an RRC Connection Reconfiguration message indicating that a configuration is a delta (See page 10 paragraphs 198-201, page 11 paragraph 211, and Figure 8 of Van der Velde et al.).  Maintaining a PDCP configuration according to a delta configuration has the advantage of allowing a current PDCP entity to be maintained after a reconfiguration.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Van der Velde et al., to combine using maintaining a PDCP configuration according to a delta configuration, as suggested by Van der Velde et al., with the system and method of Mildh et al., with the motivation being to allow a current PDCP entity to be maintained after a reconfiguration.  Although Velde et al. teaches a PDCP entity configuration continuing, i.e. is kept, in response to receiving a delta configuration, the combination of Mildh et al. and Van der Velde et al. does not specifically teach that a first Service Data Adaptation Protocol entity is also kept.  Jin et al., in the field of communications, teaches that an SDAP layer entity may also be configured in order to process QoS for flows (See page 6 paragraphs 137-143 of Jin et al.), wherein RRC messaging may indicate SDAP configuration information in addition to PDCP configuration information (See page 7 paragraph 149 of Jin et al.), and wherein when a control message indicates a delta configuration not including configuration information, i.e. SRB configuration information, corresponding to the SDAP, then the SRB is configured applying the stored configuration, i.e. the a previously RRC configuration may be maintained, wherein Jin et al. teaches that the previous RRC configuration may include an SDAP entity configuration (See page 7 paragraph 149 of Jin et al. that teaches RRC configuration information including SDAP configuration and page 17 paragraph 312 of Jin et al. towards the end of paragraph 312 that teaches where a delta configuration indicating that previously stored configuration information should be applied).  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Jin et al., that a delta configuration could also be used to indicate that a previously configured SDAP entity is kept in addition to a PDCP entity, as suggested by Jin et al., within the system and method of Mildh et al., with the motivation being to indicate continued use of a SDAP entity for the purposes of allowing QoS processing for flow.  
	With respect to claims 12 and 24, Mildh et al. discloses transmitting an RRCConnectionConfigurationComplete message; and communicating with the target base station using the second Packet Data Convergence Protocol entity (See page 2 paragraph 30, page 6 paragraphs 104-114, and Figures 4 and 7 of Mildh et al. for reference to, based on the indication that a full configuration should be used, a new default PDCP configuration is established and used to transmit data with the target base station of the handover, and for reference to the UE transmitting a RRC Connection Reconfiguration Complete message).
With respect to claims 13 and 25, Mildh et al. discloses wherein the target base station is connected to a fifth-generation core network (See page 4 paragraph 59-60 page 6 paragraphs 104-114, and Figure 7 of Mildh et al. for reference to an embodiment wherein the target base station is a NR base station, i.e. a base station connected to a 5th generation core network).  Mildh et al. also discloses the method further comprising the user equipment: communicating with the source base station using the Medium Access Control entity, the Radio Link Control entity, and the (See pages 1-2 paragraphs 12-15 and Figures 2 and 4 of Mildh et al. for reference to the UE communicating with a source base station using each of a MAC entity, RLC entity, and a PDCP entity).  As shown above with respect to the rejections of claims 11 and 23, Jin et al. renders obvious using a SDAP entity in order to perform QoS processes for flows.  Thus, this claim is rendered obvious for the same reasons as applied above to claims 11 and 23.
With respect to claims 14 and 26, Mildh et al. discloses further comprising the user equipment: based on the second Radio Resource Control message, establishing a second Packet Data Convergence Protocol entity with the target base station; transmitting an RRCConnectionConfigurationComplete message; and communicating with the target base station using the second Packet Data Convergence Protocol entity (See page 2 paragraph 30, page 6 paragraphs 104-114, and Figures 4 and 7 of Mildh et al. for reference to, based on the indication that a full configuration should be used, the UE a new default PDCP configuration is established and used to transmit data with the target base station of the handover, and for reference to the UE transmitting a RRC Connection Reconfiguration Complete message).  As shown above with respect to the rejections of claims 11 and 23, Jin et al. renders obvious establishing and communicating using a SDAP entity in order to perform QoS processes for flows.  Thus, this claim is rendered obvious for the same reasons as applied above to claims 11 and 23.
With respect to claim 15, Mildh et al. discloses further comprising the user equipment: disconnecting from the source base station (See page 2 paragraph 30 and Figure 4 of Mildh et al. for reference to the UE detaching from the old cell, i.e. the source base station).
With respect to claim 22, Mildh et al. discloses wherein the source base station supports a first radio access technology (RAT) and wherein the target base station supports a second RAT (See page 2 paragraph 33 of Mildh et al. for reference to the a first base station being in a first RAN using a first RAT and the second base station being in a second RAN using a second RAT that differs from the first RAT, where in the handover is between the base stations using the different RATs).
With respect to claim 27, as shown above with respect to claims 11 and 23, Van der Velde et al. renders obvious keeping a PDCP entity in response to determining a delta configuration and Jin et al. renders obvious also keeping a SDAP entity in response to determining a delta configuration.  Mildh et al. further teaches disconnecting from the source base station as a part of the handover process (See page 2 paragraph 30, page 5 paragraphs 79-80, and Figure 4 of Mildh et al. for reference to detaching from the old cell and synchronizing to the new cell as a part of the handover process).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chang et al. (U.S. Publication US 2021/0168882 A1) discloses another relevant system and method wherein an SDAP entity is released according to a full configuration type (See paragraphs 5, 48, and 58-66 and Figure 3 of Chang et al.).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.